Citation Nr: 1222315	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-39 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from November 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD.

In October 2010, the Board remanded this matter to the Appeals Management Center (AMC) in Washington, D.C., in order to conduct additional development, to include ensuring that all action required by the VCAA was completed; contacting the Veteran and requesting he identify all health care providers who treated him for complaints or symptoms related to PTSD; attempting to obtain specified records from the New Orleans VAMC, taking action to verify the Veteran's reported stressors; and if any additional information regarding stressors is provided that would allow for verification, sending his stressor information to JSRRC and/or any other pertinent resources for verification.  Finally, if an in-service stressor was verified, the Veteran was to be scheduled for a VA psychiatric examination.  A review of the record shows that appropriate VCAA notice was provided to the Veteran, attempts were made to obtain the requested VA records; the AMC obtained history records for the Veteran's unit from the Air Force Historical Research Agency; the AMC made a finding that the Air Force Office of Special Investigations could not perform additional research without additional identifying information; and the AMC made a formal finding of the lack of information to corroborate the Veteran's reported stressor.  The AMC also found that without a verified stressor, they were unable to schedule a VA examination.  Thus, the Board concludes that there was substantial compliance with the remand directives of October 2010.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the Clemons case, the Board finds that the issue on appeal should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therein, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  In the present case, while the record reflects Veteran's has primarily been diagnosed with and treated for PTSD, since 2004, there is at least one treatment record which shows that the diagnosis was depression/anxiety/PTSD, and that at one point the diagnosis of major depressive disorder was to be ruled out.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page of this decision, encompassing all psychiatric disorders.

Although further delay is regrettable, for reasons set forth below, the appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends he has PTSD as a result of an in-service incident, for which his report of the specific details have varied, but has generally been described as occurring in late 1969 or early 1970, while the Veteran was stationed at Castle AFB in Merced, California, and involving him witnessing a fellow service member and friend (with the last name Thomas) getting killed in a bar fight off base.  

The record reflects that the Veteran sustained a head injury in 1993 which has resulted in some amount of cognitive dysfunction, to include memory problems.  He has been granted a nonservice-connected pension, due in part to a diagnosis of post concussion syndrome.  On the VA examination in 2007, the examiner noted significant deficits in the Veteran's mental status, but also indicated that it was not known the extent to which he may have been exaggerating, but opined it was as likely as that not that the Veteran was exaggerating his mental symptoms and/or malingering.  But the examiner also noted that the record did contain significant evidence that the Veteran had had problems with his mental competency for many years and has had various signs of poor cognitive skills and limited cognitive capacity.  Thus, it is unclear whether the Veteran providing varying/inconsistent details regarding this in-service stressor event - to include describing the individual he witnessed being killed as first a civilian friend and then a fellow service member - is as a result of this cognitive dysfunction.  

The Board acknowledges this matter was remanded in October 2010, to conduct specific evidentiary development.  Although such development was accomplished, to the extent possible, the Board finds that additional issues have arisen since the prior remand that require action, prior to the Board adjudicating this claim.  

First, it appears that the Veteran served in the Reserve for at least some period of time after his period of active duty.  In that regard, the records for his VA hospitalization in November 1987, for treatment for alcohol dependence, reveal that he had entered the program after getting caught drinking alcohol from his canteen while at Reserve training.  The Veteran should be contacted and requested to provide additional information regarding this apparent Reserve service.  

Second, the Veteran has indicated, in statements received in November 2010 and in a June 2004 VA treatment record, that he received treatment in 1970, after discharge from active duty, from a VA psychiatrist in New Orleans.  In November 2010, he requested that all records form the New Orleans VA Medical Center (VAMC) be obtained for the period from 1970 through 2006.  Although requests were made to the New Orleans VA Medical Center for treatment records for the Veteran, the request only went back to 1987.  There is no indication in the record that a request to obtain any such VA treatment records dated from 1970 to 1987 has been made.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, an attempt to obtain any pertinent VA treatment records dated from 1970 to 19870, for the Veteran, from the New Orleans VAMC, should be made. 

Third, although the Veteran has reported he has had PTSD since service, he has also essentially contended that he has had psychological symptoms/problems since service.  On a VA examination in June 2007, apparently conducted in conjunction with pending (but now resolved) claims for alcoholism and mental incompetence, the examiner indicated that there was a long history of mental disorder dating back to the Veteran's time in service, and that his PTSD symptomatology may have increased secondary to the trauma of Hurricane Katrina.  Further, in the June 2007 report, the examiner opined that the Veteran suffered from PTSD, which he more likely than not continued to experience, and that more likely than not began when the Veteran witnessed the death of a friend in a bar in 1969, when he was on active military service.  The examiner indicated that it was difficult to ascertain with a high degree of certainty whether the Veteran continued to suffer from PTSD, but that based on a review of medical records, it was more likely than not that he continued to suffer from PTSD.  The examiner also noted that the trauma that initiated the Veteran's PTSD could not be verified, and concluded that one must resort to mere speculation regarding the source of his PTSD.  Thus, in light of the apparent diagnosis of anxiety and depression, in addition to PTSD, the suggestion of a connection to service in the 2007 VA examination, and STRs which show the Veteran underwent a psychiatric evaluation and was diagnosed with, and discharged due to, immature personality disorder with alcoholic excess, and in considering the evidence record in the light most favorable to the Veteran, the Board finds it necessary to afford the Veteran another VA medical examination regarding the probable etiology of any current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in the report, the VA examiner must acknowledge and discuss the Veteran's report of a continuity of psychological symptoms and other related symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board notes that at this point, it appears that no further development need be taken with regard to the PTSD claim.  However, if on remand, additional action is deemed warranted, such action or development should be accomplished before the claims folder is returned to the Board.


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide detailed information regarding any Reserve units he may have been assigned to after active service, to include the Reserve unit he was reportedly assigned to in 1987 (before he was hospitalized for alcohol dependence treatment).  If any identifying information is provided, attempt to obtain the Veteran's Reserve unit records (including medical records and verification of all periods of service) from any named Reserve units.  All efforts in this regard should be memorialized in the claims folder. 

2. Attempt to obtain pertinent treatment records for the Veteran from all New Orleans VA medical facilities, from which he may have received treatment in the 1970s.  A negative reply should be requested.

3. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current psychiatric disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the claims folder has been reviewed. 

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current psychiatric disorder had an onset in or is causally related to the Veteran's active service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

c. In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychological symptoms he has experienced since service. The examiner also should be advised that an indication that rendering an opinion would require mere speculation, based on the sole fact that service records are unavailable, is insufficient. 

4. Once the above-requested development has been completed, the Veteran's claim (as set out above) must be readjudicated.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate supplemental statement of the case (SSOC), as well as an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

